DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest related prior art are Shirasaki et al. (U.S. 2011/0230729 A1) and Telfort (U.S. 9,750,461 B1).  Shirasaki teaches a patient monitor that determines when a first sensor monitoring a first physiological information becomes abnormal, and triggers a second sensor for measuring a second physiological information when the first physiological information is abnormal (see Shirasaki, Paragraphs [0074-0076]).  Telfort teaches a system for determining an attachment failure of a first physiological sensor (see Telfort, Col. 2, Lines 3-9).  The combination of Shirasaki in view of Telfort, however, does not teach a patient monitor that, when a first physiological information is determined to be abnormal, measures a second physiological information and determines an attachment failure if the second physiological information is normal or determining that the patient is in an abnormal condition if the second physiological information is also abnormal, and controlling the abnormality alarm accordingly, as is required by the Applicant’s amended claims.  It is noted that the term “abnormal” is interpreted in light of the Applicant’s specification to be equal to or smaller/greater than a threshold (see Applicant’s specification, Paragraph [0024]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/Primary Examiner, Art Unit 2683